     Case 5:16-cr-00016-MTT-CHW Document 110 Filed 04/30/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
              v.                             )   CASE NO. 5:16-CR-16 (MTT)
                                             )
CARLTON M. BUTLER,                           )
                                             )
                Defendants.                  )
 __________________                          )


                                         ORDER

       Federal prisoner Carlton M. Butler has requested the appointment of counsel to

assist him with filing a motion for compassionate release. Doc. 109. However, there is

no constitutional or statutory right to counsel for motions for sentence reductions.

United States v. Cain, 827 F. App’x 915, 921 (11th Cir. 2020) (citing United States v.

Webb, 565 F.3d 789, 794 (11th Cir. 2009)). Butler’s case does not appear to warrant

appointment of counsel, and Butler has previously displayed his ability to file pro se

motions. Docs. 85, 104. Accordingly, Butler’s motion for appointment of counsel (Doc.

109) is DENIED.

       Butler has also moved to supplement his previous motion for compassionate

release. Doc. 108. This is unnecessary because Butler may file a new motion for

compassionate release that addresses grounds previously unraised that warrant relief.

Accordingly, his motion to supplement his previous motion (Doc. 108) is DENIED.

       SO ORDERED, this 30th day of April, 2021.

                                                 S/ Marc T. Treadwell
                                                 MARC T. TREADWELL, CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT
